Fourth Court of Appeals
                                       San Antonio, Texas
                                              April 21, 2016

                                          No. 04-16-00237-CV

                                         IN RE Carlton PATIN

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On April 18, 2016, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on April 21, 2016.



                                                           _________________________________
                                                           Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court




1
  This proceeding arises out of Cause No. 2016-CI-02194, styled Ex Parte C.J.P., A Child, pending in the 166th
Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.